PER CURIAM.
Affirmed. The issue of whether a bank followed reasonable commercial standards pursuant to section 673.419(3), Florida Statutes (1983), is an issue of fact to be decided by the trier of fact. See Forys v. McLaughlin, 436 So.2d 280, 282 (Fla. 5th DCA 1983); Travelers Insurance Co. v. Jefferson National Bank, 404 So.2d 1131, 1133 (Fla. 3d DCA 1981); Barnett Bank of Miami Beach v. Lipp, 364 So.2d 28, 30 (Fla. 3d DCA 1978); Siegel Trading Co. v. Coral Ridge National Bank, 328 So.2d 476, 478 (Fla. 4th DCA 1976).
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.